DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
to the frontal interior cavity of the backhead- -  instead of “a releasable coupling of the rear side of the inner cylinder from the frontal interior cavity of the backhead”
Claim 1 recites the limitation "the interior of the inner sleeve" in line 11.  There is insufficient antecedent basis for these limitations in the claim as the limitations of  “the interior” and  “the inner sleeve” have not been previously recited.
Claim 3 recites the limitation "the frontal section" in line 2 and “the previous sections” in line 3.  There is insufficient antecedent basis for these limitations in the claim as these limitations have not been previously recited.
Claim 4 recites the limitation "the rear portion” in line 3.  There is insufficient antecedent basis for this limitations in the claim as this limitations has not been previously recited.
Regarding claim 5, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "the frontal section" in line 2 and “the previous sections” in line 3.  There is insufficient antecedent basis for these limitations in the claim as these limitations have not been previously recited.

Claim 9 recites the limitation "the inward deflection” in line 2.  There is insufficient antecedent basis for this limitations in the claim as this limitations has not been previously recited.
Referring to claim 10, the term “it” is non- descriptive terms and is not considered proper language.  The term “it” should be changed to the structure that they represent.
Claim 14 recites the limitation "the rear part” in line 2.  There is insufficient antecedent basis for this limitations in the claim as this limitations has not been previously recited.
The remaining claims depend from and indefinite claims and are likewise indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Swadi et al. 20100012380.

Referring to claim 2, Swadi discloses backhead (20) with the inner cylinder ( 50) and the fastening means (22) form a subassembly that can be removed from the Down-the-Hole hammer as a whole, allowing direct access to the piston (see figure 2, subassembly near element 10)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aros 20130233626  in view of  Lyons 20050034899.

Examiner annotated Figure 3
    PNG
    media_image1.png
    776
    373
    media_image1.png
    Greyscale


Referring to claims 1 ,4 and 13, Aros discloses (see fig. 3) a Down-the-Hole hammer, comprising: a cylindrical casing ( 1) having a rear and front side; an axial axis, 

Referring to claims 3 and 6, Aros discloses  wherein the inner cylinder has a rear section ( section at B an reduced are at fastening means) of less diameter than the frontal section ( section at a), and a variable diameter section ( section in between A and B) that joins the previous sections, this way the rear section of less diameter can be inserted into the frontal interior cavity of the backhead.
Referring to claim 5, Lyons teaches the one or more ledges of the inner cylinder form a conical profile ( see fig. 5).
Referring to 7, Aros, as modified, discloses  the inner cylinder has ports ( see ports between elements A and B) on the frontal side of the one or more grooves to allow the compressed fluid flow. 
Referring to claim 8, Aros, as modified, does not disclose the inner cylinder ports have a total or partially tilted exit.  However, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As it would be advantageous to help ensure the air flows in the proper direction, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the hammer disclosed by Aros, as modified by Lyon, to have the inner cylinder ports have a total or partially tilted exit because a change in the shape of a prior art device is a design consideration within the skill of the art.

Allowable Subject Matter
Claims 9-11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Giovanna Wright/           Primary Examiner, Art Unit 3672